FILED
                            NOT FOR PUBLICATION                               MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID THOMAS RHODES,                             No. 13-17368

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01971-DGC

 v.
                                                 MEMORANDUM*
RICARDO E. CHAVEZ, individually and
in his official capacity as Warden of FCI
Phoenix; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      David Thomas Rhodes, a former federal prisoner, appeals pro se from the

district court’s judgment dismissing his action brought under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging that he was incarcerated beyond the term of his sentence. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(6). Thompson v. Paul, 547

F.3d 1055, 1058-59 (9th Cir. 2008). We vacate and remand.

      The district court dismissed Rhodes’ action as barred by the applicable

statute of limitations. See Ariz. Rev. Stat. 12-542(1) (two-year statute of

limitations for personal injury actions); W. Ctr. For Journalism v. Cederquist, 235

F.3d 1153, 1156 (9th Cir. 2000) (for Bivens claims, federal courts apply the forum

state’s personal injury statute of limitations and federal law for determining

accrual). However, as appellees concede, the dismissal was improper because

Rhodes was pursuing habeas relief when he was released from custody, and thus

his claim did not accrue before his release. See Heck v. Humphrey, 512 U.S. 477,

489-90 (1994) (“[A prisoner’s 42 U.S.C.] § 1983 cause of action for damages

attributable to an unconstitutional conviction or sentence does not accrue until the

conviction or sentence has been invalidated.”); Erlin v. United States, 364 F.3d

1127, 1130-31 (9th Cir. 2004) (explaining that under Heck, a cause of action for

miscalculation of a prisoner’s release date does not accrue until the prisoner has

won a writ of habeas corpus); Martin v. Sias, 88 F.3d 774, 775 (9th Cir. 1996)

(order) (“Heck applies to Bivens actions.”).


                                           2                                     13-17368
      Accordingly, we vacate the dismissal of Rhodes’ action to the extent that the

district court concluded it was barred by the statute of limitations, and remand for

further proceedings. We express no opinion on whether the district court had

personal jurisdiction over defendants Johnson and Watts.

      Appellees shall bear the costs on appeal.

      VACATED and REMANDED.




                                          3                                    13-17368